Interim Decision #1768

Marna or BECERRA-MIVANDA
In Exclusion Proceedings
A-13539641
Decided by Board March 1, and August 18,196"7
Where respondent, a lawful permanent resident, departed the United States
during the pendency of deportation proceedings against him, returning after
a 3-day absence in Mexico, a determination of his status upon return to this
country may properly be made in exclusion proceedings under section 236,
Immigration And Nationality Act. in which the Government bears the burden
of proof (Swong Hal Chew v. Golding, 344 U.S 590, and Hwonp Wei uses) v.
Rogers, 257 11'.2d 606].

(1)

(2) A charge of excludability under section 212(a) (31) of the Act that respondent knowingly and for gain assisted aliens to enter the United States in violation of law is not sustained since it has not been established that there was.
gain, actual or anticipated, where the only evidence on the question of gain
consists of statements by three of the aliens involved, which statements were
repudiaXed by the testimony of two of the makers, both as to content and circumstances under which obtained, and there is an absolute denial by respondent
of any gain.
EECXVDABLE

ON BEELISIP

Act of

1952—Section 212(a) (31) [3 U.S.C. 1182(a) (31) ]Knowingly and for gain assisted aliens to enter
the United States in violation of law.

or AppnroAuT :

Ox Butters or Sumac:

Jesus B. Oeboa, Jr., Esquire

A. Vielhaber
Appellate Trial Attorney

1236 Southwest Center
El Paso, Texas, 79901
(Brief submitted)

Jay Segal, Trial Attorney
(Brief submitted)
Charles Gordon
General Counsel

BEFORE THE BOARD

This is an appeal from the order of the special inquiry officer finding
applicant excludable on the specified ground and ordering him excluded and deported.
Applicant is a 80-year-old single male alien, native and citizen of
Mexico, who was admitted to the United States for permanent resi358

Interim Decision #1768
Bence on August 5, 1963 at El Paso, Texas. The charge herein arises
from a trip to Mexico, which took place in the first days of October
1965, and the applicant's return therefrom to the United States. The
following are the facts about which there is no dispute:
On October 4, 1965, in the very early hours of the morning, applicant,
driving his 1965 Chevrolet automobile, crossed the border from Mexico
into the State of Texas. Shortly thereafter he stopped and picked up
several people, and then proceeded to drive toward the town of Tulia,
Texas. The car was stopped by United States border patrol inspectors
on Carlsbad Highway short of its destination. There were seven people
in the car. They were:
Bogen() Becerra-Miranda,' the applicant;
nimunclo TienerreAfirsnds, brother of the oppliennt:

Roberto Becerra-Miranda, also known as Roberto Martinez Gonzales, another brother of the applicant;
Javier Miranda, first cousin of the applicant;
Oscar Lascano -Fleanes, third cousin of the applicant :

Manuel Macias-Etscajeda, from the same town as applicant;
Hector Ortego-Ortero, from the same town as applicant.

The arrest on the highway took place between 8 and 4 a.m. All of
the persons in the car were taken back to the border patrol station at
El Paso, Texas, where they were questioned. Applicant, after being
advised of his rights, declined to make a sworn statement and was
thereafter released (Ex. 5, p. 3). Javier Miranda, who was a lawful
permanent resident alien, was released (Tr. p. 73) and there is no indication that any statement was ever taken from him. Applicant's two
brothers were questioned but neither gave any information (Tr. p. 52)

and no statements were taken from them. Three statements in the
English language, each containing substantially the same text, were
signed and sworn to by the remaining members of the group and are
in the record as part of Exhibit 5. Their substance is as follows:
The affiant, together with four other men, of whom two were brothers of the
applicant, on October 8, 1965 went to applicant's home in Ban Ignacio, Mexico.
Applicant asked all of them if they had papers to enter the United States legally
and they all said they did not. He told them that he would take them to Tulia,
Texas where there was work, for $20 each, which they could pay after they
started working. He told them to wait at the headgates in San Ignacio on the
Mexican side and to cross when they saw his ear on the U.S. side. They went
to the headgates and waited and then at about 12:80 a.m. waded across the Rio
Grande River near Tornillo, Texas, without presenting themselves to any immigration officer for inspection. They met applicant and got into his 1965 yellow
Chevrolet and were driven through Ysleta, Texas to the Carlsbad Highway,
where they were arrested by immigration officers after a short drive. They had
all been told by the applicant earlier in the evening at his home that if they
were arrested, they were to tell the immigration officers they bad already crossed

359

Interim Decision #1768
and were on the U.S. highway when they were picked up by applicant, by chance
and without prearrangement

The affidavits end with the statement that they were read to affiants
in the Spanish language, were true and correct, were made without
coercion or threat and without being promised anything by anyone.
A few days after this arrest, a criminal complaint was filed against
applicant in the United States District Court in El Paso, charging
violation of section 1325 of Title 8 U.S.C. and section 2 of Title 18
U.S.C., in that he had aided and abetted Oscar Lascana-Beanes, an
alien (one of the passengers) to elude examination and inspection by
immigration officials. Bail was set at $1500 which he apparently could_
not meet and applicant was detained in the El Paso County jail. All
of the others who had been in the car, with the exception of Javier

Miranda, were held. as material witnesses under bond of $1000, which
they could not meet, and were likewise detained in the custody of the
United. States Marshal. On March 7, 1966 applicant pleaded guilty to
the charge and on March 17, 1966 he was sentenced to six months'
imprisonment, with sentence suspended and the applicant being placed
on probation without supervision for six months. On the face of the
Judgment and Order of Probation there is the following
It is recommended by the court that the defendant not be deported under section
1251, T. 8, U.S.C. Approved : (signed) Mario J. Martinez, Assistant U.S. At curney.

At the hearing, applicant testified that he remained in El Paso for
about two weeks after the criminal proceedings were completed and
then went on to California. An order to show cause in deportation
wroceedings, issued on July 18, 1966, was sent by certified mail to
applicant's last address in El Paso, and set the deportation hearing for
July 29, 1966. It was received by applicant's aunt, who brought it to
applicant's attorney, who then communicated with applicant in Los
Angeles by telephone. Applicant was advised that he would have to be
in El Paso for the hearing on the date set. He arrived in El Paso on
the morning of that day and was advised by his attorney that the hearing had been adjourned. He then crossed into Mexico on July 29, 196g
and when he sought to return on August 1, 1966 was excluded and held
for these proceedings.
At the hearing, excludability was contested. Applicant emphatically
denied that there had been any element of gain, claiming that he himself was going to Tulin to look for work, that he was taking his two
brothers with him, and that the others decided they would like to go
also, and joined the brothers. The three statements above mentioned,
which had been taken by the Government and which were introduced in
evidence as part of Exhibit 5, were the sole evidence on the question

360

Interim Decision #1768
of gain. Two of the persons from whom the statements had been taken,
Hector Ortega-Ortero and Oscar Lasca,no-Beanes, appeared as witnesses for applicant at the hearing. They testified under oath that the
applicant had never asked them for money, nor had they ever promised
to pay him any, and that they had never told anyone they had. They
stated that they had been specifically asked by the border patrol officers whether they had promised to pay any money and had specifically
denied it. They stated that they did not know the actual contents of the
affidavits, believing them to be confessions that they were in the United
States illegally, and that they definitely did hot know they contained
anything about a, promise to pay the applicant. They also testified that
the affidavits were not signed until 12 hours after they had been arrested
and, during that 12 hour period, until they signed, they were not permitted to sleep and were not given anything to eat. In short, they
-

repudiated the statements not only as to content, but implied that they
were signed under duress.
The Government produced as witnesses two border patrol officers.
One, J. T. Robinson, stated that he had come on duty at 8 a.m. on the
morning of October 4th and had questioned every person in the car
(he gave the number of passengers as five instead of six and had no
recollection whatever of Javier Miranda). It is his testimony that the
statements were prepared by him by azking specific questions of the
affiants in Spanish, and then casting the question and answer into one
statement in English. Although his memory was vague on many details,
he testified that he remembered Hector Ortega-Ortero in particular
because "it was a little difficult to bring him around to the statement"
(Tr. p. 40,1ines 5 and 6). When called upon in cress-examination to explain what he meant, he stated that this particular witness was a liar,
who at one point would not even tell the officer his correct name, but
that he nevertheless believed Mr. Ortega had told him the truth when

he asked Mr. Ortega if he had paid or promised money to applicant
and Mr. Ortega said that he had (Tr. pp. 49 and 50).
The other witness, Edward J. Zizik, had nothing whatever to do with
the questioning of the aliens or the preparation of the statements but
was involved only in reading one of the three English statements, in
Spanish, to the person who later signed it, stating that he had been
asked to do so by witness Robinson because witness Robinson was very
busy.
Both officers, although they admitted the normal procedure in the
border patrol was to bring the aliens to the border patrol station and
question them until they made a statement before sending them off to
detention quarters, were indefinite as to what had happened to these
aliens in the four or five hours between the time of their arrest and the
361

Interim Decision #1768
time when these witnesses came on duty. Both were insistent that the
aliens had been denied neither sleep or food, but when questioned more
particularly had no personal knowledge of either of these facts. Both
stated that the aliens had been taken to lunch.
In spite of the fact that both of the Government witnesses had been
present when the affidavits were signed and both of their signatures
appear on all three statements, neither could remember when the affidavits had been signed. Witness Robinson could not testify with any
specificity whatsoever. Witness ZiAir finally stated that he believed
that it was in the afternoon but that it could have been anywhere between 1 and 5 p.m.
The special inquiry officer stated at page 8 of his opinion:
It is evident that a choice must be made as to whether these witnesses were
telling the truth on October 4, 1965 when they executed the affidavits or when
they testified during the hearing. I prefer to accept the testimony in their
affidavits.

The special inquiry officer then went on to say that although the Service had not established that there was any actual payment to the applicant, he was inadmissible under the Board's decision in Matter of
8 I. & N. Dec. 182. That case involved a situation where the
testimony established rather clearly that the alien had received at least
$5 for gasoline for the trip, and that several of the aliens who came
with him had promised to pay him additional money if and when
they could. It was apparently in reliance upon the ruling in that case,
that anticipated gain constitutes gain sufficient to create deports.
bility or excludability under the appropriate section, that the special
inquiry officer has found applicant inadmissible here.
Both applicant's counsel and the Government have raised many
points in the brief and the reply brief. We consider that only certain
of them are relevant and will direct our attention to those.
It is counsel's contention that since proceedings on the instant charge
were initially brought against the applicant in deportation and since
his departure and stay in. Mexico were of very 'short duration, for the
claimed purpose of visiting his mother, that the case comes within the
guidelines set down in the case of Rosenberg V. Flenti, 374 U.S. 449,
and that applicant is not presently seeking to make an entry. Therefore, the instant proceedings should revert to the original deportation
proceedings. The Service reply is that applicant vitiated his lawful
permanent resident status by his "previous unlawful act" and further,
that he is making an entry because the purpose of his trip to Mexico
was to obtain witnesses for the instant proceeding and was, therefore,
not within the purview of Monti. We do not accept the rationale of
either. We find, however, that the special inquiry officer vans correct
362

Interim Decision #1768
in dismissing counsel's motion to treat these as deportation proceedings. The proceedings are properly held in exclusion. In this particular
situation, applicant was first advised of the pendency of proceedings by
a telephone call from his attorney, who advised him that he would have
to be in El Paso for a hearing on July 29, 1966 in connection with the
charge of deportability. It is applicant's own testimony that he had
expected proceedings earlier and had remained in El Paso for a

period of 15 days after the criminal proceedings were over in anticipation of immigration proceedings. While there is no evidence in the
record to show the degree and type of education applicant has had,
he appears to be of average intelligence and must be held to the standard of the reasonable man. It is our belief that the reasonable man,
being advised that deportation proceedings were pending against him
on a charge known to him, and that a hearing had been set, even upon
learning that the hearing date had been postponed, would have been
put an notice that the continuance and legality of his status in the
United States was in question. A departure from the country, for no
matter what purpose, under those circumstances could reasonably be
assumed to carry with it the possibility that it might change the applicant's status in the United States and his ability to reenter. This situation is considerably different from the casual two-hour visit of Fleuti.
Counsel claims that the applicant was seriously prejudiced because
these proceedings were in exclusion and not deportation, arguing that
in deportation proceedings the burden would have been upon the
Government to establish deportability, whereas in exclusion proceedings the burden was upon the applicant to establish admissibility. It
is his further contention that because the proceedings were held in exclusion, the applicant was denied the protection of due process of law.
Although he several times cites the case of Kwong Hai Chew v. ColdMg, 294 U.S. 590, it would appear that he has overlooked its significance. In that case, it was ruled by the Supreme Court of the United
States, that an alien who had previously been lawfully admitted for
permanent residence, and who was seeking to make a reentry, was not
in the position of a person seeking initial admission, but was to have
his status assimilated to that of a resident alien who had not left the
United States and was, therefore, entitled to due process of law and to
a hearing. In the second Chew case, Ewong Hai Chlw v. Bogen, 257
F.2d 606 (D.C. Cir., 1958), the court carried the situation one step
further, and declared that not only was the returning resident alien
applying for admission entitled to a hearing, but he was entitled to a
hearing at which the Government bore the burden of proof. The Government concedes that this is so in its reply brief.
The question here is whether the Government has sustained that
363
231-024 --.80

Interim Decision #1768
burden. The doubtful element is whether there was gain, actual or
anticipated. The Government does not claim there was actual payment, but only a promise to pay. The evidence on that point consists
of the three sworn statements introduced as part of Exhibit 5. The
validity of those statements is attacked by the testimony of two of
the three persons who made them, both as to content and the circumstances under which they were obtained. In addition, there is applicant's testimony, in which there is an absolute denial of gain. It is
his statement that he made the trip because he himself wished to look
for work at Tulia, Texas, and he was taking his two brothers with him.
Be testified that the other persons decided that they would like to look
for work also, and were there, with his brothers, waiting to be picked
up. There is no evidence that any of the passengers paid for, or
promised to pay for, gasoline or any of the other expenses of the trip.
We do not concur with the special inquiry officer's preference to

accept the aliens' statements in their affidavits over their testimony at
the hearing. The record gives no objective support for such a preference. Nor do we consider that it is accurate to state that it is evident
the aliens were willing to help applicant to the extent of committing
perjury during the hearing_ The record likewise fails to support this
assertion.

From our reading of the case., we do not find that the Government
has made a sufficient showing of gain. Inasmuch as gain is an essential
element in the establishment of excludibility, the Government has
not borne its burden.
ORDER: It is ordered that the decision of the special inquiry
officer heretofore made herein be set aside.

It is further ordered that the applicant be admitted as a returning
resident alien.
BEFORE THE BOARD

On September 21, 1966, the special inquiry officer rendered his decision in these proceedings, finding applicant excludable as charged
and ordering him excluded and deported. Timely appeal was taken
and the Service requested oral argument; the Board was advised that
applicant could not meet the cost of counsel's appearance for argument, and the Government presented its argument unopposed on De-

cember 8, 1966. On March 1, 1967, after careful consideration of the
entire record, the briefs on appeal, and the oral argument, the Board
rendered its decision sustaining the appeal, finding it had not been
established that applicant was excludable as charged, and ordering
that he be admitted as a returning resident alien.
The Service moves .for reconsideration, urging that the Board vacate its order and reinstate the special inquiry officer's decision order364

Interim Decision #1768
ing applicant excluded and deported. The moving papers raise no
issue that was not taken into consideration in reaching the decision
on appeal.
In making our decision, we looked to the rulings handed down by
the United States Supreme Court and the Court of Appeals, D.C.
Circuit, respectively, in the cases of Kwong Hai Chew v. adding, 344
U.S. 500, and Hwang Hai Chew v. Rogers, 257 F.2d 606. Chew was a
seaman who had been lawfully admitted for permanent residence, had
family and property ties here and had already applied for naturalization. He sailed foreign on a vessel flying the United States flag, and
upon his return had been ordered permanently excluded, without a
hearing. His petition for habeas corpus had been dismissed by the
District Court, the dismissal being affirmed in the Circuit Court, in
reliance upon a 4 3 holding 'by the Supreme Court that one, Ellen
ICnauff (citation below), the bride of an American citizen who was
seeking to make her first entry into the United States, could properly
be excluded without a hearing. In Chew's case, the Supreme Court
stated:
-

Both courts relied upon United States ex rel. Knauff v. Shaughnessy, 388 U.S.
537, 94 L.Ed. 817, 70 S.Ct. 800. We granted certiorari because of the doubtful
applicability of that decision and the importance of the issue in the administration of the nation's immigration and naturalization program * *
(Emphasis
supplied.)
The The ease of United States ex rel. Enauff v. Shaughnessy (U.S.), supra,
relied upon below is not in point. It relates to the rights of an alien entrant and
does not deal with the question of a resident alien's right to be heard. For purposes of his constitutional right to due process, we assimilate petitioner's status
to that of an alien continuously residing and physically present in the United
States. * * *

The case was reversed and remanded, and when it came before the
Court of Appeals of the D.C. Circuit, that court held :
• • * the court has concluded: (1) that the law of this case is that if Chew
is to be deprived of his status—a status described in Kwong Hal Chew v. Colding,
844 U.S. 590 at page 596, 73 S.Ct. 472, at page 477, 97 L.Ed. 576, as lassimilaterd) • * * to that of an alien continuously residing and physically present
in the United States'—the Immigration Service may do so only in proceedings in
which the Service is the moving party, and bears the burden of proof • * *.
(Emphasis supplied.)

The Service submits that in applying these criteria to this applicant,
who was lawfully admitted to the United States for permanent residence in 1963 and was held for these exclusion proceedings on return
from a three-day visit to Mexico in July, 1966, the Board has misinterpreted the Chew decisions. It urges that we must restrict the Chew
holdings to alien seamen lawfully admitted for permanent residence,
365

Interim Decision #1766
who sailed foreign on vessels flying the United States flag, after first
having applied for naturalization under Section 307 of the Nationality
Act of 1944). The language of the Supreme Court, not only in describing
its reason for granting certiorari, but in its repeated references to the
rights and status of resident aliens, make it abundantly clear that the
decision was intended to reach resident aliens returning from a brief
trip abroad, as a class, and Chew as a member of that class, rather than
to Chew personally and to such other persons as might find themselves
in his exact circumstances. Another recognition of such general applicability is the following :
* * a resident of the United States cannot captiously be deprived of his constitutional protection when he seeks to reenter after a brief absence. "Even if he
returned as a crewman" or a stowaway" he is entitled to an adjudication of
his claims in a. fair 'mitring, in proceedings in 'which the Service is the moving
party, and bears the budren Of proof."

See also, LcON.Reporter, Vol. 15, No. 4, April 1967, "When Does an
Alien Enter the United States it" (Text on burden of proof in exclusion
and deportation proceedings, and footnote No. 5.)
We do not regard as persuasive the argument that United States ex
roe. Mesa v. Shaughnessy, 845 US. 246 (1953) dearly delimited the
scope of Chew, for the same reason that the Supreme Court held the
Chew case to be inapplicable—the facts in Mezei's case drastically differed from those in Chew's.
We adhere to our holding that the applicant, an alien lawfully
admitted for permanent residence who was seeking to return from a
three-day visit to Mexico, was to have his status assimilated to that of
a resident alien who had not left the United States, and was entitled
to a hearing at which the Government bore the burden of proof.'
The second area of error charged in this motion is the Board's
evaluation of the evidence. Wo do not concur with the service conten"Chew v. Colding, 844 U.S. 590, 73 S. Ct. 472, 97 L. Ed. 578 (1953). "
"Id. ; Roggenbihl v. Lusby, 116 P. Stipp. 315 (Hass. 1953) (previous residence
not lawful).
"Matter of B., 5 IAN 712 (1954).
22 Chew T. Rogers, 257 F. 26 806 (0.A.D.0. 1958).
See also Steelier v. Rosenberg, 216 F. Supp. 511, 514 ( S. D. Cal. 1963) in which the court characterized as a
'misapplication of the Act' the use of exclusion procedure in the case of a longtime resident returning from a temporary absence abroad.
Pp. 8-108 and 8-107, Immigration Law and Procedure, Gordon and Rosenfield.
In our decision we stated that the Government in its reply brief had conceded
the above; on :notion it is denied that there was ever such a concession. We had
reference to the text of Point No. 4 of the Trial Attorney's Reply Brief of
November 2, 1968. However, assuming we have misread the import of the said
material, it was -never in any sense a Controlling factor and was referred to only
to show that there appeared to be no disagreement on the Point

366

Interim Decision #1768
tion that there has been sufficient proof of gain, which is the only fact
here in issue. The evidence that there was gain, prospective only, was
in the form of sworn statements taken from three of the six aliens who
had been riding with applicant. Two of those three appeared and
testified at the hearing, denying under oath that they had ever piomised to pay the applicant anything or ever told anyone that they had
made such a promise. They repudiated the sworn statements, denying

knowledge of their actual content and claiming that they had been
signed under duress. Applicant at the exclusion hearing denied under
oath that he had ever been paid anything or promised payment.
The Government presented as its witnesses two border patrol officers
who, not having been parties to the arrangements made with applicant,
could not testify on the question of gain, but only on the contents of the
repudiated statements and the circumstances under which they had

been made. The officer who had actually prepared the statements was
vague on many details, although he remembered one of the witnesses
in particular because "it was a, little difficult to bring him around to
the statement," explaining on cross-examination that he meant the
witness was a liar, but he believed him to be truthful when he allegedly
stated that he had promised to pay the applicant. This border patrol

officer, aware that the aliens were claiming they had been held for 12—
14 hours without food or sleep before the statements were signed,
claimed he could not even make a guess as to what part of the day the
aliens had signed the statements, although they were signed before
him. The other officer, although he had no part in taking or preparing
the statements but had merely translated one into Spanish to the alien
who had then signed it, was able to remember that the statements had
been signed in the afternoon, at some time between land 5 P.M. Both
officers had no knowledge of what had happened to these aliens between their apprehension at 3 or 4 A.M. and the time when these
officers came on duty, but admitted that it was customary to question
aliens until they made a statement, before sending them on to detention quarters. Both were insistent that the aliens had not been denied
either sleep or food, but on questioning it was apparent that they had
no personal knowledge of this.
After careful consideration of the entire record, we held in our
decision of March 1,1967:
From our reading of the case, we do not find that the Government has made
a sufficient showing of gain. Inasmuch as gain is an essential element in the
establishment of excludability, the Government has not borne its burden.

in the moving papers warrants a. contrary finding.
The analysis of the testimony do not compel the interpretations urged
Nothing contained

in the motion, and do not make the facts add up to a stronger show-

367

Interim Decision *1767
ing than that found by the special inquiry officer. The Board i3 not
bound by the special inquiry officer's findings, and can make its own
independent determination of both the facts and the law. Matter of
B , 7 I. 85 N. Dec. 1. We did so here for the reasons set out in our
decision on the appeal. We have not now been persuaded that we
were in error.
For all of the foregoing reasons, we find no merit in the motion
and the same will be denied.
ORDER: It is ordered that the instant motion be and the same is
;hereby denied.
—

1368

